 

CLUB OF THE CITY OF NEW YORK INC.,

im personam,

Case 1:16-cv-06242-AJN-SDA Document 219-2 Filed 01/14/20 Page 1 of 1
i
UNITED STATES DISTRICT COURT i.
FOR THE SOUTHERN DISTRICT OF NEW YORK |
peeneee nee ao - if
PMJ CAPITAL CORP., ) F a
5 JAN 1.6 2020 |
Plaintiff ) bo. oe i
Vv. ) Civil Action No. 16-cv-6242(AJN)(SDA)
)
THE LADY ANTOINETTE, her boilers, engines, ) PROPOSED
tackle, machinery, equipment, appurtenances, etc., ) JUDGMENT
in rem and FRANK BAUCO, ANTOINETTE ) AGAINST FRANK
BAUCO, and the NEW YORK ATHLETIC ) BAUCO
)
)
)
)

Defendants.

 

It is hereby ORDERED, ADJUDGED AND DECREED that, pursuant to the Court’s

Order dated and entered January 8, 2020 (ECF No. 217) which granted the motion of defendant,

NEW YORK ATHLETIC CLUB OF THE CITY OF NEW YORK (“NYAC”) for an award of

attorneys’ fees in the amount of $33,509.16 against defendant FRANK BAUCO, Judgment

hereby is granted in favor of NYAC and against defendant FRANK BAUCO in the amount of

$33,509.16.

Dated: New York, New York
anval , 2020
RUBY J. KRAJICK
Clegk of'Court

 
 

By:

AXijon \.Narhen , J £.0.7

 
